Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Response to Reissue Amendment
The Response filed January 25, 2021 lacks a statement of the status of the claims and support for the changes to the claims.
As set forth in 37 CFR 1.173(c):
Status of claims and support for claim changes.  Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  (emphasis added)

Therefore, in any response to this Office action, Applicant is required to:
1)  Provide a status of claims and support for claim changes made in claims 13-34 as presented in the response filed January 25, 2021; and

Any failure to comply with 37 CFR 1.173(c) will be considered non-responsive to this Office action.

Assignee/Consent
The 37 C.F.R. 1.373(c) statement filed December 11, 2018 was accepted in a previous Office action.
The Consent of Assignee filed January 25, 2021 is accepted.

Priority/ADS
 The Application Data Sheet (ADS) filed January 25, 2021 is accepted.

Reissue Declaration
The substitute statement in lieu of a reissue oath/declaration, filed January 25, 2021, is accepted.

Recapture
Claim 29 is rejected under 35 U.S.C. 251 as being an impermissible recapture of subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131            F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claims that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claim 13 as follows.
A.     The First Step - Is There Broadening?  
Patent claim 1 recites:   
A collapsible crate having an erected and a collapsed condition for transporting goods in the erected condition, the crate having a base and upstanding walls, 
i) at least one of the upstanding walls comprising a frame and a removable wall portion, the frame including a cross member and the frame being hingedly attached to the base portion, the removable wall portion having a lower member; 
ii) locating means; and 
iii) releasable locking means for releasably securing in the erected condition the movable wall portion relative to the frame, 
iv) the locating means being provided by an upwardly extruding projection of the lower member of the removable wall portion co-operating with a recess in the cross member of the frame to align, in use, the removable wall portion relative to the portion to be pivoted outwardly relative to the frame about the locating means.

Reissue claim 29 recites:
29.    (New) A plurality of collapsible crates, each crate being capable of being configured in an erected condition for transporting goods, and a collapsed condition for transporting or storage when empty, the crates comprising at least a first crate and a second crate and being stackable on one another in both erected and collapsed conditions, each crate comprising:
a base having at least two separate, spaced-apart lateral openings each having a closed bottom and configured to interact with a forklift, and at least two apertures opening downward in a lower surface of the base;
a frame portion supported on the base having a pair of upstanding members spaced from one another by a predetermined distance, each upstanding member having an extension portion receivable in one of the apertures of a crate stacked thereon;
two side walls and two end walls attached to the base;
each of the end walls (1) being capable of being locked in an upright position when the crate is in an erected condition, and (2) being capable of pivoting to a horizontal position when not locked in an upright position, each end wall comprising an upper member and a lower member, and first and second side members, all made of tubular steel vertical members extending from the upper member to the lower member 
locating means comprising a continuous projection extending substantially an entire distance between the upstanding members of the frame;
each side wall including a removable wall portion positionable between the end walls when the crate is in its erected condition, the removable wall portion having an upper end and a lower end, a pair of locking mechanisms mounted adjacent the upper end of the removable wall each comprising a handle and a portion configured to engage a locking hole located adjacent to the removable wall, and the lower end comprising a portion that engages the projection when the crate is in its erected condition;
the removable wall portion further comprising an upper member and first and second side members made of tubular steel;
each of the locking mechanisms comprising a support arm extending downward from the upper member;
each side wall having end wall securing flanges extending continuously vertically along opposite edges thereof, engaging adjacent outer portions of end walls to secure the end walls in when the crate is in erected condition; and
at least two extension portions extending upward from the upper member of the removable wall of the first crate so as to each be receivable in one of the at least two apertures of the base of the second crate if the second crate is stacked thereon, wherein the removable wall is secured in an erected condition when the locking mechanisms are engaged with the locking holes, and when the locks are released the removable wall is permitted to pivot outwardly relative to the base and the frame portion.

Reissue claim 29 lacks multiple elements recited in patent claim 1, such as of the frame including “a cross member and the frame being hingedly attached to the base portion,” a “releasable locking means for releasably securing in the erected condition the movable wall portion relative to the frame,” and the “first locating means comprising a downward projection of the removable side wall… and a continuous recess extending substantially the entire width of the removable side wall.”

Claim 29 is therefore broadened compared to patent claim 1.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 12/370,966 (which issued as the subject 8,573,427 patent), the originally-filed claims did not recite the cross member or the recess being disposed in the cross member.  
In the Response filed November 22, 2011, claim 23 (which ultimately issued as patent claim 1) was amended to recite “the frame including a cross member and being hingedly attached to the base, being provided by co-operating parts of the lower member of the movable wall portion.”  
Applicant argued, 
Oestreich does not disclose or teach locating means being provided by co-operating parts of the lower member of the movable wall portion and the cross member of the frame and including a projection receivable within a recess or aperture to align, in use, the movable wall portion relative to the frame such that the movable wall portion is releasably securable by the releasable locking means, as recited in Claim 23.



After the ensuing Office action, Applicant’s Response filed May 2, 2012, amended claim 23 to delete “the frame including a cross member and hingedly attached to the base,” and recite “the frame including a cross member and being hingedly attached to the base portion and the moveable wall portion having a lower member.”
Applicant argued that “if extensions 23a-d are considered to correspond to the frame,” then they “are not hingedly connected to the base portion as required by independent Claim 23,” and “the frame required by the claim is absent” in Hillis.  
Further, Applicant argued that the protrusion 56 of Hillis “does not either: (i) releasably secure the movable wall portion relative to the frame” nor does it “align the movable wall portion relative to the frame” as recited in claim 23. 

With respect to an obviousness rejection of depending claim 26, Applicant argued “the combination of teachings would not have resulted in the frame including a cross member and being hingedly attached to the base portion.”  

In the Response filed July 22, 2013, claim 23 was further amended to recite “the locating means being provided by an upwardly extruding projection of the lower member of the removable wall portion co-operating with a recess in the cross member of the frame.”  

Claim 23 was indicated allowable in the next Office action, which was a Notice of Allowance.

As such, the surrender-generating limitations are those drawn to the frame including a cross member and the frame being hingedly attached to the base portion, the removable wall portion having a lower member; and the locating means being provided by an upwardly extruding projection of the lower member of the removable wall portion co-operating with a recess in the cross member of the frame to align, in use, the removable wall portion relative to the frame.  Applicant surrendered these limitations during the original examination of the patent.

As to the question of the Second Step, the broadening in new claim 29 is related to the surrendered subject matter.

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated in the reissue claim, there may be recapture. 
In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows:  It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
Returning to the instant application, reissue claim 29 does not recite the cross member and therefore omits entirely limitations drawn to the cross member.  
Claim 29 does recite “locating means comprising a continuous projection extending substantially an entire distance between the upstanding members of the frame.”  However, the direction of the projection is not recited, the “continuous recess” is omitted, and the locating means comprising a continuous projection is not set forth as being disposed on the lower member of the removable wall (now corrected to be recited as being of the cross member in reissue claim 13). 
Finally, since the cross member is not recited at all, the locating means of claim 29 does not appear to be related to the recess set forth in claim 1, at least because the locating means is not recited as part of any of the elements of the collapsible crate (it merely extends between the upstanding members).  
As such, reissue claim 29 does not recite and/or materially narrow the surrender-generating limitations added and argued by Applicant to distinguish over the prior art 

Drawings
Claimed subject matter not shown
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The resiliently biased locks set forth in new claim 31 are not shown in the drawing figures.
The drawings do not appear to show an embodiment of a hinge having a hinge loop, opposed legs, and a horizontal portion as recited in claim 34.  This claim appears to combine the embodiments of figures 5-6 described in column 4 and the embodiment of figures 14-15 described in column 5.  Neither embodiment is shown to have a hinge loop and a horizontal portion. 
Therefore, these features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Informalities in corrected drawings
The replacement drawings filed January 25, 2021 are objected to because figure 1 lacks the descriptive term “Amended” beneath the figure legend as required by 37 C.F.R. 1.173(b)(3).    
Figure 1 is considered to be amended due to the correction to the lead line extending from reference character 20.  

Corrected drawing sheets in compliance with 37 CFR 1.173 are required in reply to the Office action to avoid abandonment of the application.  No new matter should be entered.
The objection to the drawings will not be held in abeyance.
Note that drawing corrections in reissue applications are governed by 37 CFR 1.173.  See MPEP 1413 and 1453 for information concerning drawing amendments in reissue.  

	
Specification
The specification incorporates by reference the “entire contents” of WO 03/055755.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  See 37 CFR 1.57(g).  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.   
See MPEP 608.01.
No New Matter should be entered.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Note that amendments in reissue are governed by 37 C.F.R. 1.173.  See MPEP 1411 and 1453.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20, 25, 26, and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 18-20, 25, and 26, the disclosure of the ‘427 patent lacks a description of the “further locating means” recited therein.  
New claims 29-34 introduce new matter into the disclosure of the ‘427 patent for the following reasons:

As stated in the objection to claim 13 on page 19 of the previous Office action, extension portions 101 extend upward from the upstanding members 37, 38, which extend from the cross member 36.  The removable side wall portion 30 does not have upstanding members, and the side wall 3 does not even have an upper member as described in the specification. 
As such, the disclosure of the ‘427 patent fails to reasonably convey to one skilled in the relevant art that the inventor, at the time of the invention or when the application was filed, had possession of the claimed invention of a crate having “at least two extension portions extending upward from the upper member of the removable side wall” which was previously recited in but is now removed from claim 13, and now recited in lines 34-36 of new claim 29.

Claim 29 further recites a plurality of crates having a “removable wall” in line 23 and several more lines thereafter, as well as in the depending claims.  The disclosure of the ‘427 patent does not describe a “removable wall,” only a removable wall portion 30. 
As such, the disclosure of the ‘427 patent fails to reasonably convey to one skilled in the art that the inventor, at the time of the invention or when the application was filed, had possession of the claimed invention of a crate having a “removable wall” as recited in claims 29, 30, and 31, at least. 

part of a lock, but not a lock as claimed.
There is no description of a hinge pin which is held captive within a hinge body as set forth in claim 32.  Columns 5-6 describe a hinge assembly 1000 in which a hinge pin is wound (threaded?) through apertures 1005.  However, a threaded pin is removable, and not considered to be “captive” in the apertures.  
There is no description of an embodiment of a hinge having a hinge loop, opposed legs, and a horizontal portion as recited in claim 34.  This claim appears to combine the embodiments of figures 5-6 described in column 4 and the embodiment of figures 14-15 described in column 5.   
This is a New Matter rejection 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 25, 26, and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 29 the “removable wall” set forth in line 23 lacks antecedent basis in the claim.  The term also appears in at least lines 25, 35, 37, and 39, and also in depending claims 30 and 31.  Applicant is expected to find and correct all of the instances of this term.  
Claim 34 is indefinite due to the apparent recitation of elements from multiple embodiments disclosed in the ‘427 patent.  As set forth in MPEP 2173.03:
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.  In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).

As such, claim 34 is too indefinite to permit a reasonable understanding and cannot be examined on the merits.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam in view of Hammond.
Lam (WO 03/055755) discloses a plurality of collapsible crates, each crate being capable of being configured in an erected condition for transporting goods, and a collapsed condition for transporting or storage when empty, the crates comprising at least a first crate and a second crate and being stackable on one another in both erected and collapsed conditions, each crate comprising:
a base 4 having at least two separate, spaced-apart lateral openings each having a closed bottom and configured to interact with a forklift (figure 7; page 6), and at least two apertures opening downward in a lower surface of the base (page 2);
a frame portion supported on the base having a pair of upstanding members 11 spaced from one another by a predetermined distance, each upstanding member 
two side walls 16, 17, and two end walls 14, 15, attached to the base;
each of the end walls (1) being capable of being locked in an upright position when the crate is in an erected condition, and (2) being capable of pivoting to a horizontal position when not locked in an upright position (figure 17A), each end wall 14, 15 comprising an upper member and a lower member, and first and second side members, all made of tubular steel, vertical members extending from the upper member to the lower member between the side members, and a horizontal member extending from one side member to the other between the upper and lower members;
locating means (figure 15A) comprising a continuous projection extending substantially an entire distance between the upstanding members of the frame;
each side wall 16, 17 including a removable wall portion positionable between the end walls when the crate is in its erected condition (figure 16A), the removable wall portion having an upper end and a lower end, a pair of locking mechanisms 21 (figure 15B) mounted adjacent the upper end of the removable wall each comprising a handle and a portion configured to engage a locking hole located adjacent to the removable wall, and the lower end comprising a portion that engages the projection when the crate is in its erected condition;
the removable wall portion further comprising an upper member and first and second side members (figures 14, 17A) made of tubular steel;
each of the locking mechanisms comprising a support arm extending downward from the upper member;

at least two extension portions 20 extending upward from the upper member of the removable wall of the first crate so as to each be receivable in one of the at least two apertures of foot 12 of the base of the second crate if the second crate is stacked thereon (see page 7), wherein the removable wall is secured in an erected condition when the locking mechanisms are engaged with the locking holes shown in figure 15B, and when the locks are released the removable wall is permitted to pivot outwardly relative to the base and the frame portion.


    PNG
    media_image1.png
    743
    744
    media_image1.png
    Greyscale


The locating means is not disclosed as a continuous projection extending substantially an entire distance between the upstanding members of the frame; the pair of locking mechanisms are not disclosed as comprising a handle and a portion configured to engage a locking hole located adjacent to the removable wall, and the lower end comprising a portion that engages the projection when the crate is in its erected condition; and the locking mechanisms are not shown to comprise a support arm extending downward from the upper member. 
Hammond (U.S. Patent 4,020,967 to Hammond et al.) teaches a collapsible crate comprising first and second side walls 14 and first and second end walls 16, all of which are foldably or pivotally connected to a base 12 such that the crate may be collapsed.   
Locating means comprises a continuous projection 28 extending substantially an entire distance between the upstanding members of the frame, and a lower end 30 comprises a portion 34 that engages the projection when the crate is in its erected condition.  See figures 4 and 5.

From the teachings of Hammond, it would have been obvious to substitute locating means comprising a continuous projection extending substantially an entire distance between the upstanding members of the frame, and a portion on the lower end  that engages the projection when the crate is in its erected condition, for the hinges 50 of Lam in order to facilitate complete removal of the removable wall section for disassembly if desired.  See column 3, lines 11-13 of Hammond.
It would further have been obvious to substitute a pair of locking mechanisms having a handle and a portion configured to engage a locking hole located adjacent to the removable wall, and each of the locking mechanisms comprising a support arm extending downward from the upper member for the locking mechanism 21 & screw 102 assembly in order to facilitate opening and closing of the removable wall section by hand without tools. 

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam in view of Hammond as applied to claim 29 above, and further in view of Heinrichs.
The use of high tensile steel is not specified in Lam or Hammonds.  However, those of ordinary skill in the art at the time of the invention would have found it obvious to fabricate the longitudinal member of the base and the end walls and removable walls 
The hinge assembly of Lam coupling the walls to the base is not shown in particular detail and does not appear to include vertical slots.
Heinrichs (U.S. Patent 7,753,222) teaches a foldable, stackable crate having two removable side walls coupled to the base by hinge rods 132, 134 configured to be received within vertical slots 128 in the base such that the end walls are each able to pivot about the hinge rod and move vertically relative to the base as the hinge rods move in the vertical slots.     
From this teaching it would have been obvious to utilize a coupling comprising hinge rods configured to be received within vertical slots in the base in order to permit the end walls to pivot about the hinge rod and move vertically relative to the base as the hinge rods move in the vertical slots, yielding the predictable result of allowing the end walls to pivot outwardly to be opened, or to be removed altogether as desired.  

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam in view of Hammond as applied to claim 29 above, and further in view of Winn.
For the locks of Lam as modified by Hammond to be resiliently biased would have been obvious as taught by Winn in order to facilitate locking and unlocking and to hold the locks in position.  See the spring-loaded locks 26 of Winn (U.S. Patent 7,784,631).  

s 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lam in view of Hammond as applied to claim 29 above, and further in view of Zarges.
Lam in view of Hammond does not appear to teach a captive hinge pin.
Zarges (U.S. Patent 3,782,579) teaches a foldable collapsible crate in which a hinge pin 4’’ may have a threaded end 19 for retention in a removable wall.
From this teaching it would have been obvious to threadedly couple the hinge pin of Lam within the hinge body to prevent its accidental removal from the assembly.

Allowable Subject Matter
Claims 13-17, 21-24, 27, and 28 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
In a collapsible crate having all of the elements recited in claims 13 and 22, in combination with a projection and a recess having the following features, is not found in the prior art:
wherein the projection comprises upwardly converging inner and outer wall portions that meet at a rounded apex, and
wherein the inner and outer portions that define the recess converge upwardly and meet above the apex of the projection.

The closest prior art, Hammond, teaches a collapsible crate comprising foldable first and second side walls 14 and foldable first and second end walls 16.  Locating 
However, the projection of Hammond does not comprise upwardly converging inner and outer wall portions that meet at a rounded apex, and the recessed portion does not comprise the inner and outer portions that converge upwardly and meet above the apex of the projection, as claimed.

Claims 18-20, 25, and 26 contain allowable subject matter by their dependency on either claim 13 or 22, but the rejection(s) under 35 U.S.C. 112, first paragraph and 35 U.S.C. 112, 2nd paragraph, must be overcome before the claims can be allowed.

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. 
On page 14 Applicant asserts that claim 13 has been amended to remove limitations and overcome rejections under 35 U.S.C. 112, but fails to mention that one such limitation is buried in lines 34-36 of newly added claim 29.
It is noted that Applicant has not addressed the improper incorporation of essential material into the specification by reference to a foreign application or patent (WO 03/055755).  The objection to the specification is repeated on page 12 above.

Information Disclosure Statement
The information disclosure statement filed January 25, 2021 has been considered and placed of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kasuya teaches another collapsible crate having a removable wall portion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
The addition of new claims 29-34 necessitated the new grounds of rejection.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,573,427 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  
See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  







/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                   Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993   
                                                                                                                                                
Conferee:  /TRT/

Conferee:  /GAS/